      Case 2:19-cv-02137-KHV-GEB Document 15 Filed 05/24/19 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS

DAVID BEATY and                                  )
DB SPORTS, LLC,                                  )
                                                 )
                      Plaintiffs,                )
v.                                               )    Case No. 19-02137-KHV-GEB
KANSAS ATHLETICS, INC.,                          )
                                                 )
                      Defendant.                 )
                                                 )

                                    INITIAL ORDER

         On May 23, 2019, the Court conducted a status conference with the parties.

Plaintiffs appeared through counsel, Brent N. Coverdale and James D. Griffin. Defendant

appeared through counsel, Eric Aufdengarten.

         After discussion with the parties regarding scheduling and discovery, the Court

enters the following Initial Order, which is also summarized in the table at the end of this

Order:

   1) Rule 26(a)(1) Initial Disclosures.

         The parties are to exchange the initial disclosures required by Fed. R. Civ. P.

26(a)(1) no later than June 14, 2019. In addition to exchanging the initial disclosures, the

parties shall email their initial disclosures, in .pdf format, to the chambers of the

undersigned magistrate judge at ksd_birzer_chambers@ksd.uscourts.org. These initial

disclosures do not need to be filed with the Clerk’s Office. See D. Kan. Rule 26.3(a).




                                             1
      Case 2:19-cv-02137-KHV-GEB Document 15 Filed 05/24/19 Page 2 of 2




   2) Exchange of Documents Identified in Rule 26(a)(1) Initial Disclosures

      The parties must exchange the documents identified in their Rule 26(a)(1) initial

disclosures no later than June 28, 2019.

   3) Additional Conference.

      Promptly following the District Court’s ruling on the pending motion to dismiss

(ECF No. 5), if the case proceeds, the undersigned will set this matter for a status or

scheduling conference to discuss the setting of remaining deadlines.

   4) Summary of Deadlines and Settings.


                     SUMMARY OF DEADLINES AND SETTINGS

                                Event                          Deadline/Setting

         Exchange of Rule 26(a)(1) Initial Disclosures      6/14/19

         Exchange of documents identified in Rule           6/28/19
         26(a)(1) Initial Disclosures

         Status/scheduling conference                       TBD



      The deadlines in this Initial Order will not be modified except by leave of Court

upon a showing of good cause.

      IT IS SO ORDERED.

      Dated May 23, 2019, at Wichita, Kansas.

                                           s/ Gwynne E. Birzer
                                           GWYNNE E. BIRZER
                                           U.S. Magistrate Judge



                                             2
